Title: From Maria Pavlovna to Louisa Catherine Johnson Adams, 20 July 1814
From: Pavlovna, Maria
To: Adams, Louisa Catherine Johnson



Lundi ce 20 Juillet 1814.

Le Grand Maître des Cérémonies a l’honneur deprévenir Madame d’Adams, que le 22. de ce mois pour celebrer la fête de Sa Majesté L’Impératrice Mère et celle de Son Altesse Impériale Madame la Grande Duchesse Marie Pavlovna il y aura au Palais  de Peterhoff Bal masqué, Souper et Illumination.
Madame d’Adams est invitée à venir descendre & diner dans le Pavillon destiné à reçevoir le Corps Diplomatique.
Monsieur de Narischkin prie en méme tems Madame d’Adams de reçevoir l’Assurance de Sa Considération très distinguée.
